Title: To James Madison from Edward Cutbush, 25 December 1812 (Abstract)
From: Cutbush, Edward
To: Madison, James


25 December 1812, Philadelphia. Has been a U.S. Navy surgeon since May 1799, serving in the West Indies, in the Mediterranean, and at a hospital in Syracuse. Upon returning to the U.S. from Sicily, found that Dr. [Thomas] Ewell had been appointed a navy surgeon and stationed at Washington without having been on a single cruise at sea. “Conceiving that an ⟨o⟩lder surgeon, whose life had been exposed to the vicissitudes of climates, and the perils of the Ocean, and who had graduated at the most respectable Medical School in the Union, had a greater claim to be stationed at HeadQuarters than Dr. Ewell, I waited on Mr. Smith, then Secretary of the Navy, to urge my claims to the situation, who informed me, that it was the will of th⟨e⟩ President (Mr. Jefferson) in consequence of the friendship which had subsisted between Dr. Ewell’s father and himself, he disapproved of the arrangement, and made frequent assurances, both verbal and by letter, that should the place be vacated justice would be done me.” Having received news that Ewell is about to relinquish his post, requests JM’s intervention in his favor. Has addressed the secretary of the navy on the subject.
